DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant’s reply filed on 02/25/2022, has been considered. Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons:

Applicant arguments:  Applicants respectfully submit that Li does not disclose second, third and fourth doped region. The Examiner disagrees.  
In response: Li discloses second, third and fourth doped region (“source/drain junction regions 133, 135, 143 and 145 between the source/drain regions (i.e., doped layers 102, 107, 112 and 117) and the channel regions (i.e., undoped layers 104 and 114) are formed by an annealing process, which causes dopant diffusion from the doped layers 102, 107, 112 and 117 into the layers 103, 105, 113 and 115 (e.g., SiGe layers), respectively, and parts of the undoped layers 104 and 114 adjacent the layers 103, 105, 113 and 115. The resulting junction regions 133 and 135 for the lower transistor (e.g., nFET) include the portions formerly labeled as 103 and 105, and the resulting junction regions 143 and 145 for the upper transistor (e.g., pFET) include the portions formerly labeled as 113 and 115. The portions formerly labeled as 103, 105, 113 and 115 retain the same shape and include SiGe, but after diffusion also include the diffused dopant. Similarly, end portions of the layers 104 and 114 adjacent the layers 103, 105, 113 and 115 include Si, but after diffusion also include the diffused dopant. A doping concentration can be higher at areas of the junction regions 133, 135, 143 and 145 closer to the doped layers 102, 107, 112 and 117 than at areas of the junction regions 133, 135, 143, 145 farther away from the doped layers 102, 107, 112 and 117. The annealing process can be, for example, a drive-in annealing process performed at temperatures in the range of, for example, about 800° C. to about 1300° C. and for durations in the range of, for example, about 0.01 seconds to 10 minutes”, Para [ 0057]).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 11, 24 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2020/0335581 A1; hereafter Li).

Alternate Rejection for claim 1:

Regarding Claim 1. Li discloses a vertical field-effect transistor (FET), comprising (Fig 15):
 a first doped region of a first material (Fig 15, element 102, Para [0036- 0037]), said first doped region having a first doping ( element 102, Para [0036- 0037, Para [ 0057]) and being formed on a surface of a substrate (101); a second doped region ( element 112, Para [ 0037, 0057]) of said first material, said second doped region having a second doping ( element 112, Para [ 0037, 0057]) and being formed on the first doped region (102), said second doped region having a top surface as well as at least one side wall ( element 112, Para [ 0037, 0057]);
 a third doped region of said first material  (element 143, Para [ 0057]), said third doped region having a third doping  (element 143, Para [ 0057]) and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region  ( element 112, Para [ 0037, 0057]); and a fourth doped region (element 107, Para [ 0036-0037, 0057]) of said first material, having a fourth doping and formed between the first (102) and second doped regions (112); wherein: the first doped region (102) has a first width along a first direction parallel to said surface of the substrate (101); the second doped region has a second width along said first direction ( 112); the third doped region has a third width along said first direction (143); the second width (112) being smaller than the first (102) and third widths (143); the first doped region, the second doped region, and the third doped region being of a first conductivity type ( Para [ 0057]).

Regarding claim 11. Li discloses a vertical field-effect transistor (FET), comprising (Fig 15): 
a first doped region of a first material ( element 102, Para [0036- 0037]), said first doped region having a first doping (element 102, Para [ 0057])  and being formed on a substrate (101); a second doped region (112) of said first material (112, Para [ 0037]), said second doped region ( Para [ 0057]) having a second doping and being formed on the first doped region (102), said second doped region (112) having a top surface as well as at least one side wall (112); a third doped region of said first material (element 143, Para [ 0057]), said third doped region (143) having a third doping and being formed on said top surface of the second doped region (112) as well as on at least a portion of said at least one side wall of said second doped region (112), thereby forming a contact surface between said second doped region (112) and said third doped region (143); a fourth doped region (107) of said first material (107), having a fourth doping (107) and formed between the first (102) and second doped regions (112); wherein: the first doped region has a first width (102) along a first direction parallel to said top surface of said second doped region (112); the second doped region ( 112) has a second width along said first direction (112); the third doped region (143) has a third width along said first direction (143); the second width (112) being smaller than the first (102) and third widths (143); the first doped region, the second doped region, and the third doped region being of a first conductivity type ( Para [ 0057]).

Regarding claim 24. Li discloses a vertical field-effect transistor (FET), comprising (Fig 15): USSN 16/851,378 Page 8 
a first doped region of a first material (102, Para [ 0036-0037]), said first doped region having a first doping (102, Para [ 0037]) and being formed on a surface of a substrate (101); a second doped region ( element 112) of said first material (102, Para [ 0037]), said second doped region (112, Para [ 0057]) having a second doping (112) and being formed on the first doped region (102), said second doped region (112) having a top surface as well as at least one side wall (112); 
a third doped region (element 143, Para [ 0057]) of said first material (element 143, Para [ 0057]), said third doped region having a third doping (element 143, Para [ 0057]) and being formed on said top surface of the second doped region (112) as well as on at least a portion of said at least one side wall of said second doped region (112);
a fourth doped region (107) of said first material (107), having a fourth doping (107) and formed between the first (102) and second doped regions (112); wherein: the first doped region has a first width (102) along a first direction parallel to said surface of the substrate (101); the second doped region (112) has a second width along said first direction; the third doped (143) region has a third width along said first direction (143); and the second width (112) being smaller than the first (102) and third widths (143).
 
Regarding claim 25.Li discloses the transistor of claim 1, Li further discloses wherein: the first doped region is a drain region (Fig 15, element 102, bottom source/ drain, Para [ 0057]); the second doped region is a channel region (construed as channel 112); and the third doped region is a source region (Fig 15, element 143, Para [0057], source/ drain).

Regarding claim 26. Li discloses the transistor of claim 11, Li further discloses wherein: the first doped region is a drain region (Fig 15, element 102, bottom source/ drain, Para [ 0057]); the second doped region is a channel region (construed as channel 112); and the third doped region is a source region (Fig 15, element 143, Para [0057], source/ drain).
  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0335581 A1; hereafter Li) in view of  Wu et al (US 2021/0104627  A1; hereafter Wu).

Regarding claim 1. Li discloses a vertical field-effect transistor (FET), comprising: 
a first doped region of a first material ( Fig 13, element 102, source/ drain, construed as first doped region, Para [ 0036], silicon) said first doped region having a first doping ( Fig 13, element 102, Para [ 0036], n-type) and being formed on a surface of a substrate ( substrate 101); 
a second doped region (Fig 13,  element 104, construed as second region, Para [ 0057, 0063]) of said first material (silicon, Para [ 0038]), said second doped region having a second doping and being formed on the first doped region ( Fig 13, element 102, Para [ 0036], n-type), said second region having a top surface as well as at least one side wall ( Fig 13, element 104, Para [ 0036], n-type);
 and a third doped region of said first material ( Fig 13, element 107, Para [ 0039, 0057], source/ drain, construed as third doped region), said third doped region ( Fig 13, element 107, Para [ 0039], n-type) having a third doping ( Fig 13, element 107, Para [ 0039], n-type) and being formed on said top surface of the second doped region ( Fig 13, element 104, Para [ 0036], n-type);
and a fourth doped region (region 135, Para [ 0057]) of said first material, having a fourth doping and formed between the first (102) and second doped regions (104);
 wherein: the first doped region ( Fig 13, element 102, Para [ 0036]) has a first width along a first direction parallel to said surface of the substrate ( substrate 101); the second doped region (Fig 13,  element 104, construed as second region) has a second width along said first direction (Fig 13,  element 104, construed as second region); the third doped region ( Fig 13, element 107, Para [ 0039], n-type) has a third width along said first direction ( Fig 13, element 107, Para [ 0039], n-type); the second width being smaller ( Fig 13, element 104, Para [ 0036], n-type) than the first ( Fig 13, element 102, Para [ 0036], silicon) and third widths ( Fig 13, element 107, Para [ 0039], n-type); the first doped region ( Fig 13, element 102, Para [ 0036]), the second doped region Fig 13, element 104, Para [ 0036], n-type), and the third doped region being of a first conductivity type ( Fig 13, element 107, Para [ 0039], n-type). 

But, Li does not disclose explicitly a third doping being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region.
In a similar field of endeavor, Wu discloses a third doping being formed ( Fig 19, element 234, Para [ 0067], source/ drain, construed as third doped region) on said top surface of the second doped region (Fig 19,  element 204, construed as second region, Para [ 0067]) as well as on at least a portion of said at least one side wall of said second doped region (Fig 19,  element 204, construed as second region, Para [ 0067]).

Since Li and Wu are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by Wu would have been recognized in the pertinent art of Li. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Li in light of Wu teaching “a third doping being formed ( Fig 19, element 234, Para [ 0067], source/ drain, construed as third doped region) on said top surface of the second doped region (Fig 19,  element 204, construed as second region, Para [ 0067]) as well as on at least a portion of said at least one side wall of said second doped region (Fig 19,  element 204, construed as second region, Para [ 0067])” for further advantage such as Improves bottom junction gradient and resistance by having VFETs with bottom source/drain that can be obtained so that bottom source/drain epitaxial can be grown underneath the fin.

Regarding claim 4.  Li and Wu discloses the vertical FET of claim 1, Li further discloses wherein said portion of said at least one side wall of said second doped region (Fig 13,  element 104, construed as second region) is a top portion of said at least one side wall of said second doped region  (Fig 13,  element 104, construed as second region), and wherein a gate dielectric (Fig 13,  element 152) covers a bottom portion of said at least one side wall of said second doped region (Fig 13,  element 104, construed as second region).  

Regarding claim 5. Li and Wu discloses the vertical FET of claim 4, Li further discloses wherein a gate electrode ( element 150) covers at least a portion of said gate dielectric (Fig 13,  element 152) along said bottom portion of said at least one side wall of said second doped region (Fig 13,  element 104, construed as second region).  

Regarding claim 6. Li and Wu discloses the vertical FET of claim 1, Li further discloses wherein said substrate is made out of said first material (substrate 101, Para [0035]).  

Regarding claim 25. Li and Wu discloses the transistor of claim 1, Li further discloses wherein: the first doped region is a drain region ( Fig 13, element 102, source/ drain, construed as first doped region, Para [ 0036]); the second doped region is a channel region (104) ; and the third doped region is a source region (107). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/033581 A1; hereafter Li) in view of  Wu et al (US 2021/0104627  A1; hereafter Wu) applied claims above and further in view of  Chowdhury et al (US 2018/0151715  A1; hereafter Chowdhury).

Regarding claim 7, Li and Wu discloses the vertical FET of claim 1, But Li and Wu does not discloses explicitly wherein said first doping has a concentration larger than said second doping; the third doping having a concentration larger than said second doping.  
In a similar field of endeavor, Chowdhury discloses wherein said first doping has a concentration larger than said second doping; the third doping having a concentration larger than said second doping (Fig 3A, different doped region P+, P- and P).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li and Wu in light of Chowdhury teaching “wherein said first doping has a concentration larger than said second doping; the third doping having a concentration larger than said second doping (Fig 3A, different doped region P+, P- and P)” for further advantage such as reduce breakdown voltages and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/033581 A1; hereafter Li) in view of  Wu et al (US 2021/0104627  A1; hereafter Wu) as applied claims above and further in view of Takeuchi et al ( US 2020/0220008 A1; hereafter Takeuchi).

Regarding claim 8, Li and Wu discloses the vertical FET of claim 1, But, Li and Wu does not disclose explicitly wherein said first material comprises diamond.
In a similar field of endeavor, Takeuchi discloses wherein said first material comprises diamond (Para [0028] discloses “The vertical MOSFET shown in these drawings is formed in a cell region of the SiC semiconductor device”. In addition, Para [0103] discloses “the SiC semiconductor device has been described as an example of the semiconductor device. However, this is merely an example, and the present disclosure is applicable to a semiconductor device using Si, and also applicable to other wide band gap semiconductor devices, for example, a semiconductor device using GaN, diamond, AlN, or the like”. Thus, first material can be made with diamond).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li and Wu in light of Takeuchi teaching “wherein said first material comprises diamond (Para [0028] discloses “The vertical MOSFET shown in these drawings is formed in a cell region of the SiC semiconductor device”. In addition, Para [0103] discloses “the SiC semiconductor device has been described as an example of the semiconductor device. However, this is merely an example, and the present disclosure is applicable to a semiconductor device using Si, and also applicable to other wide band gap semiconductor devices, for example, a semiconductor device using GaN, diamond, AlN, or the like”. Thus, first material can be made with diamond)” for further advantage such improve device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 9, Li, Wu and Takeuchi discloses the vertical FET of claim 8, But Li and Wu does not disclose explicitly wherein said first, second and third dopings are p-type doping.
In a similar field of endeavor, Takeuchi discloses wherein said first, second and third dopings are p-type doping (Fig 1, stacked p –doped region 4a, 4b & 9).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li and Wu in light of Takeuchi teaching “wherein said first material comprises diamond (Para [0028] discloses “wherein said first, second and third dopings are p-type doping (Fig 1, stacked p –doped region 4a, 4b & 9)” for further advantage such improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10. Li, Wu and Takeuchi discloses the vertical FET of claim 8, Li further discloses wherein said first (element 102), second (element 104), and third dopings are n-type doping (element 107).  
 

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 27 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
 the first doped region comprises a fourth doped region and a fifth doped region; the fourth doped region having a fourth doping and being formed on said substrate; said fifth doped region having a fifth doping and being formed on said fourth doped region, thereby forming a third contact area between said fourth doped region and said fifth doped region; said first contact area is formed between said fifth doped region and said second dope, as recited claim 12. Claim 27 allowed based on dependency of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898